Citation Nr: 1733149	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial disability rating greater than 20 percent prior to April 15, 2010, and greater than 40 percent from April 15, 2010, for the thoracolumbar spine disability.  

3.  Entitlement to a disability rating greater than 20 percent for the bilateral pes planus.

4.  Entitlement to an initial disability rating greater than 20 percent for the right shoulder disability. 

5.  Entitlement to an initial disability rating greater than 20 percent for the cervical spine disability.   

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1965 to October 1966.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include a transcript of the November 2014 Board hearing presided over by the undersigned Veterans Law Judge.

In January 2015, the Board reopened the previously denied claim of service connection for a right ankle disability, and the Board remanded the claims on appeal for development.  The case is again before the Board for further appellate proceedings.  

Although an issue pertaining to the Veteran's service-connected right lower extremity radiculopathy associated with the thoracolumbar spine disability is not on appeal at this time, the Board finds that since this matter was last addressed by the AOJ, the evidence reasonably raises the issues of entitlement to increased rating for radiculopathy of the right lower extremity and of entitlement to SMC for loss of use of the right lower extremity.  Specifically, the medical evidence shows worsening of the Veteran's right lower extremity radiculopathy symptoms since this matter was last addressed by the AOJ.  Further, the Veteran has demonstrated an intent to seek benefits for such symptoms such as foot drop, such as in his November 2014 Board hearing testimony.  The March 2016 examination tends to indicate an increased amount of muscle atrophy, as compared to the May 2011 VA examination that showed no muscle atrophy.  Also, the medical evidence, to include the March 2016 VA examination, shows that the Veteran's right lower extremity radiculopathy associated with the thoracolumbar spine disability results in right foot drop, antalgic gait, muscle atrophy of the right leg, and the required regular use of a walker.  The evidence indicates that the Veteran's right foot may have impaired functions such as lack of balance, and lack of propulsion.  For example, the Veteran testified in the November 2014 Board hearing that he cannot raise his foot all the time, to include when walking.  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over these matters.  The Board therefore refers them to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating greater than 20 percent for the right shoulder disability, and entitlement to an initial disability rating greater than 20 percent for the cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's current right ankle disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused or aggravated by a service-connected disability.

2.  During the entire appeal period for the bilateral pes planus, the Veteran's service-connected bilateral pes planus is manifested by severe flatfoot with objective evidence of marked deformity such as completely flattened arches bilaterally, pain of the feet, which is accentuated on use; and, indication of bilateral swelling on use; but, pronounced flatfoot with marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, is not shown.  

3.  For the entire appeal period, the Veteran's thoracolumbar spine disability is manifested by pain and forward flexion of the thoracolumbar spine limited to 30 degrees or less due to pain on motion; but, unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or incapacitating episodes of at least 6 weeks during the past 12 months, are not shown.  

4.  During the appeal period, the Veteran's service-connected disabilities are currently thoracolumbar spine disability, rated as 40 percent; major depression, rated as 30 percent from June 10, 2009; right shoulder disability, rated as 20 percent; cervical spine disability, rated as 20 percent; bilateral pes planus, rated as at least 20 percent; left ankle disability, rated as 10 percent; and right lower extremity radiculopathy, rated as 10 percent; the total combined rating during the entire appeal period is 70 percent or more.   

5.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's current right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  For the entire appeal period for the bilateral pes planus; the criteria for an increased disability rating of 30 percent have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

3.  Prior to April 15, 2010, the criteria for an increased initial rating of 40 percent rating for the thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2016).  

4.  From April 15, 2010, the criteria for a disability rating greater than 40 percent for the thoracolumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242, 5243 (2016).  

5.  The criteria for entitlement to TDIU have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting entitlement to a TDIU for the entire appeal period, discussion regarding compliance with prior remand or regarding the duties to notify and assist as to this claim is not necessary. 

Compliance with Prior Remand

In January 2015, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to schedule the Veteran for VA examinations to determine the severity of his thoracolumbar spine disability and bilateral pes planus.  The Veteran was afforded such VA examinations in March 2016, and the examiners each provided the requested information for each disability.  The Board also directed the AOJ to obtain a VA medical opinion regarding the etiology of the right ankle disability, and the AOJ obtained such an opinion in April 2016, and the examiner provided the requested information.  The claims were readjudicated in an July 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided notice by letter in April 2011 and in June 2009, in which the Veteran was notified of the evidence necessary to support the claims for an increased rating for the pes planus and for service connection for the right ankle disability, respectively.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  Regarding the claims for increased compensation for the thoracolumbar spine, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations regarding the pes planus, the back disability, and the right ankle disability.  

The Board acknowledges that in the Veteran's most recent thoracolumbar spine disability VA examination, dated March 2016, the examiner did not provide results of testing for pain on passive range of motion, as prescribed under Correia v. McDonald, 28 Vet. App. 158 (2016).  However, in this case, the Veteran's thoracolumbar spine disability would warrant an increased rating if unfavorable ankylosis is shown, as discussed below.  The examinations of record during the appeal period provide information whether the Veteran has any unfavorable ankylosis.  Therefore, it is not necessary to remand to obtain a new VA examination to test for pain on passive motion, as such remand would not possibly provide new information that would possibly substantiate the Veteran's claim for increase for the thoracolumbar spine disability.  

Service Connection for Right Ankle Disability

The Veteran contends that he has a right ankle disability that is related to an in-service right ankle injury or that is secondary to a service-connected disability.   

The Board acknowledges that the Veteran service treatment records show objective evidence of weakness on right ankle dorsiflexion and muscle atrophy of the leg, and that the Veteran currently has weakness of right ankle dorsiflexion and muscle atrophy of the right leg, for example as shown in the May 2011 VA examination.  However, the evidence of record shows that these symptoms have been medically attributed to the Veteran's already service-connected right lower extremity radiculopathy.  For example, on VA examination in March 2012, the VA examiner noted that the Veteran's right ankle weakness is clinically not caused by intrinsic ankle joint disease but is caused by a separate neuromuscular condition.  The March 2016 VA examiner attributed these neuromuscular symptoms to the Veteran's thoracolumbar spine radiculopathy.  Thus, to the extent that the Veteran has continued to argue for VA compensation for right foot drop and other right lower extremity neurological symptoms, such as right foot weakness, the Board has referred the matters regarding increased rating for right lower extremity radiculopathy and for SMC for loss of use of the right lower extremity to the AOJ, as noted above.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

As a preliminary matter, because no right ankle defect was noted on entry into service in the Veteran's induction examination, the Veteran's right ankle condition is presumed sound on entry into service.  During the appeal period, the Veteran's right ankle disability has been diagnosed as arthritis, to include on VA examination in March 2016.  Further, the service treatment records show that the Veteran reported right ankle stiffness and pain in June 1965 in service.  At that time, the Veteran reported that he twisted his right foot, and that he can still feel a "knot" in his right ankle.  

The Board acknowledges that the Veteran is competent to report his right ankle symptoms and observations.  The Veteran has subjectively reported that he has a history of right ankle fracture after a paratrooping accident, such as in a May 2010 Veteran statement.  However, it appears that the Veteran meant to refer to his history of left foot fracture, as he has also provided subjective history of left foot fracture, the Veteran is service-connected for a left ankle fracture residuals, and the Veteran's medical records, to include a May 1988 VA medical record and the March 2016 VA examination, shows that there is no evidence of fracture, dislocation, or bone destruction of the right ankle or foot, to include on x-ray.  The medical evidence shows that the Veteran has history of left ankle fracture, and the Veteran himself noted on VA examination in March 2016 that he does not remember clearly which ankle he fractured during the airborne operation.  The objective evidence showing no history or medical evidence of right ankle fracture outweighs the Veteran's subjective report of history of right ankle fracture.  

Also, the Board finds that the determinations as to nature, onset, and etiology of the Veteran's current right ankle disability, diagnosed as arthritis, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics.  Thus, his contention that his current right ankle disability, diagnosed as arthritis, manifested in service, is related to service, or is secondary to a service-connected disability, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions regarding the same have no probative value.  Similarly, the Veteran is not competent to report which of his multiple right lower extremity symptoms are manifestations of right ankle arthritis (as opposed to his service-connected radiculopathy), and therefore his lay opinion that all of his continuing right lower extremity symptoms since service have been manifestations of arthritis has no probative value.  

The preponderance of the evidence is against a finding that the Veteran's current right ankle disability manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service, to include as due to an in-service left ankle injury.  Further, the preponderance of the evidence is against a finding that the Veteran's right ankle disability was caused or aggravated by his a service-connected disability.  

The March 2016 VA examination with the April 2016 VA medical opinion has high probative value and shows that the Veteran's current right ankle arthritis did not manifest in service or within the first post-service year, and that the Veteran's current right ankle arthritis is not otherwise related to service, to include as due to his in-service right ankle injury.  The April 2016 VA medical opinion also shows that the Veteran's current right ankle arthritis was not caused or aggravated beyond the natural progression of such disability by any of the Veteran's service-connected disabilities.  The April 2016 VA medical opinions have high probative value because it was rendered by a medical professional who has the requisite expertise to render an opinion as to the nature and etiology of the Veteran's right ankle disability, he reviewed the claims file, and he supported his opinions with rationale, he rendered his opinions on the Veteran's history and lay statements and on medical literature, and he covered all relevant bases.

In the April 2016 VA medical opinion, the examiner, T.C., noted the Veteran's confirmed in-service right ankle problems in service.  T.C. then referenced medical literature regarding the arthritic disease process and potential risk factors.  T. C. then stated that there is no clear scientific basis to support an argument that an injury to one leg caused the patient to "favor" it and that this in turn unduly stressed the normal leg because it has had to bear more weight, causing or accelerating
arthritis in one of its joints.  The examiner noted that favoring the leg could mean limping or using crutches to protect the injured limb.  T. C. also explained that there is no clear evidence in the medical literature to suggest that an injury to one lower extremity would have any significant impact [i.e. aggravation] on the opposite uninjured limb, or a remote joint, unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern is altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  The Board notes that there is no indication in the record to suggest such resulting damage to the Veteran's lower extremities due to his service-connected left ankle fracture residuals.  

T.C. noted that medical literatures support that being overweight increases the load placed on the weight bearing joints which increases stress, predisposes the individual to arthralgia and could possibly hasten the breakdown of cartilage and ultimately increase the risk for developing osteoarthritis. T.C. noted that the Veteran has obesity listed as an active problem.  T. C. also noted that current medical literature supports the minimal arthritic changes of the right ankle are more likely secondary to expected aging process as commonly seen at this Veteran's age group and that this was likely accelerated and/or aggravated by overweight status.  T.C. opined that the Veteran's current right ankle arthritis is the result of age, weight, and natural wear and tear. T.C. opined that the current medical literature does not support a causal relationship between the Veteran's right ankle arthritis and his service-connected right shoulder impingement syndrome, cervical spine disability, or major depression, nor is there an argument from the Veteran as to such a relationship.  T. C. also opined that the Veteran's pes planus, thoracolumbar spine disability, right lower extremity radiculopathy, and fracture residuals of the left ankle do not cause or aggravate his right ankle arthritis.  T.C. noted that the Veteran worked as a barber after service that had him on his feet for prolonged periods of time, and he noted that the Veteran does not meet medical criteria as to major muscle or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).

First, on review, and given April 2016 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's right ankle arthritis was caused or aggravated by his thoracolumbar spine disability, bilateral pes planus, or left ankle disability, to include as due to any altered gait therefrom, or by any other service-connected disability.  In light of the April 2016 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's right ankle disability was otherwise proximately due to, the result of, or aggravated by a service-connected disability.  Therefore, service connection is not warranted on a secondary basis for the right ankle disability.  38 C.F.R. § 3.310.  

Second, the preponderance of the evidence is against a finding that the Veteran's current right ankle disability manifested in service or within the first post-service year.  On review, and given the April 2016 VA medical opinion, the competent evidence shows that the Veteran's arthritis is the result of aging and weight post-service.  Indeed, there is no confirmed arthritis shown by x-ray study until decades after service.  For example, in a May 1988 x-ray of the right ankle and foot, no right ankle bone defect, to include arthritis, was noted.   The competent evidence of record does not indicate that the Veteran's reported continuing symptoms since onset in service have been manifestations of right ankle arthritis.  Instead, as discussed above, the Veteran's reported continuing right ankle symptoms, such as foot drop and weakness, are already service-connected as manifestations of his radiculopathy.  On the other hand, the post-service treatment record is silent for confirmed manifestations of arthritis until decades after service.   The Board also notes that the Veteran's separation examination shows no right ankle defect or arthritis.  On review, and given the April 2016 VA medical opinion, there is no probative evidence of a combination of manifestations sufficient to identify right ankle arthritis as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of right ankle arthritis symptomatology since service.  For these reasons, the Veteran's right ankle arthritis is not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Further, on review, and given April 2016 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current right ankle disability, diagnosed as arthritis, is otherwise related to service, to include as to his in-service right ankle injury.  Indeed, the April 2016 VA opinion shows that the Veteran's current right ankle disability was caused by aging, weight, and working on his feet, in the interval years since separation.  For these reasons, a relationship between the Veteran's current right ankle disability and service is not shown.  Therefore, service connection is not warranted on a direct basis for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Because the preponderance of the evidence is against the Veteran's claim for service connection on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  

Rating Principles

The Veteran contends that the ratings that are assigned during the appeal period for his thoracolumbar spine disability and bilateral pes planus do not accurately reflect the severity of his disabilities.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the facts show that staged ratings are not appropriate in this case with regard to the claims for increased compensation for the thoracolumbar back disability and for bilateral pes planus. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is currently rated as 20 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  The Veteran contends that this rating does not accurately depict the severity of his disability.  The Board again notes that to the extent the Veteran contends that compensation is warranted for his right foot drop and right foot weakness, the Board has referred the matters regarding increased rating for right lower extremity radiculopathy and for SMC for loss of use of the right lower extremity to the AOJ, as noted above. 

The Veteran's service-connected bilateral pes planus is currently evaluated under DC 5276, which pertains  specifically to bilateral pes planus.  Because DC 5276 contemplates the diagnosis of pes planus as well as the Veteran's service-connected pes planus symptomatology, the Board concludes that the Veteran's service-connected pes planus is appropriately evaluated under DC 5276.  

Under DC 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling for bilateral disability.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

The Board notes that the AOJ assigned a 20 percent rating for the Veteran's bilateral pes planus, but a 20 percent rating is given for severe unilateral pes planus under DC 5276.

The words "moderate," "moderately severe," and "severe" as used in the diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report his bilateral foot symptoms during the appeal period, and the Board finds that such reports of symptoms during the appeal period are credible.  

During the entire appeal period for the bilateral pes planus, the evidence shows that the Veteran's service-connected bilateral pes planus is manifested by severe flatfoot with objective evidence of marked deformity such as completely flattened arches bilaterally, pain of the feet, which is accentuated on use; and, indication of bilateral swelling on use.  For instance, on VA examination in March 2016, the examiner's physical examination of the Veteran showed accentuated pain on use bilaterally.  The Board acknowledges that on VA examination in March 2016, the examiner stated that there is no swelling on use during the physical examination.  However, the Veteran reported swelling while standing, walking, and at rest on VA examination in May 2011, and the Board finds the Veteran's report of swelling credible.  

The Board acknowledges that on VA examination in March 2016, the examiner stated that there was no "marked" deformity bilaterally.  However, there are no specific findings pertaining to any deformity present, such as flattened arches.  The May 2011 VA examination findings are unclear as to the extent of foot deformity in either foot.  The Board notes that prior to the May 2011 VA examination, and for comparison, the Veteran was last examined in November 2004 (prior to the appeal period).  At that time, flat foot deformities were noted bilaterally, and the November 2004 VA examiner noted that there was pain in the arches, and that standing revealed an increase in severity of the flat foot deformity with complete loss of plantar arch with [pain] immediately.  The Board finds that complete loss of plantar arch bilaterally constitutes marked deformity.  

The Board acknowledges that during the appeal period, characteristic callouses are not shown, such as on VA examination in March 2016.  The Board also acknowledges that objective evidence of accentuated pain on manipulation was not shown, such as on VA examination in March 2016.  However, on review, and given the above discussed evidence, the Board finds that the evidence shows that the Veteran's bilateral pes planus more nearly approximates the level of severity contemplated by "severe" pes planus, and that the criteria for a 30 percent rating under DC 5276 are more nearly approximated.   Accordingly, an increased disability rating of 30 percent for the entire appeal period for bilateral pes planus is warranted.   38 C.F.R. § 4.7.  

During the entire appeal period for bilateral pes planus, the evidence does not show that the Veteran's pes planus is manifested by pronounced flatfoot with marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  For example, the March 2016 VA examiner stated that there was no marked pronation bilaterally, and on VA examination in May 2011, the examiner noted some unilateral foot pronation, but he did not indicate that severity of such pronation was severe or marked.  The March 2016 VA examiner stated that there was no inward bowing of the Achilles tendon of any foot, and on VA examination in March 2011, Achilles alignment on weight-bearing and nonweight-bearing was normal bilaterally.  No spasm of the tendo achillis on manipulation is noted during the appeal period.  Further, though on VA examination in May 2011 the Veteran reported that orthotics have not helped "in the past," on VA examination in March 2016, the Veteran reported that the special shoes prescribed to him do relieve some of his pain bilaterally.  For these reasons, the criteria for a 50 percent rating for bilateral pronounced flatfoot have not been met or approximated, and a rating greater than 30 percent is not warranted.  

The Board has considered the Veteran's separately diagnosed bilateral foot arthritis during the appeal period, and the Board acknowledges the Veteran's history of plantar fasciitis.  The Board also acknowledges that the Veteran's feet manifest in limited range of motion during the appeal period.  As discussed below, arthritis with limited motion is rated under an appropriate diagnostic code based on the level of functional impairment.  DC 5284 provides ratings for "other foot injuries," but given that the maximum rating allowed under DC 5284 is 30 percent, an increased rating is not warranted under DC 5284.  The Board has considered the applicability of other diagnostic codes.  However, the Board concludes that no other diagnostic code is for application in this case, given that the Veteran's service-connected pes planus disability and associated symptoms are specifically rated under DC 5276 and this provides the highest possible evaluation for the disability on appeal.  

Thoracolumbar Spine Disability

The Veteran's thoracolumbar spine disability is currently evaluated as 20 percent disabling prior to April 15, 2010, and as 40 percent disabling from April 15, 2010 under 38 C.F.R. § 4.71a, DC 5242.  Evaluation of this disability under this diagnostic code is proper, as this diagnostic code contemplates the Veteran's thoracolumbar spine disability diagnosis and symptoms, such as limitation of motion.  The Board acknowledges that the Veteran is separately service-connected for right lower extremity radiculopathy associated with the thoracolumbar spine disability; however, a matter regarding increased compensation for the same is not on appeal and is not before the Board at this time.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  See 38 C.F.R. § 4.71a, DC 5235-5243.  Because the evidence shows objective limitation of motion of the thoracolumbar spine, the Veteran's arthritis of the thoracolumbar spine will be rated on the basis of limitation of motion under the General Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  

Under the General Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243.

The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  

During the entire period on appeal, the evidence shows that the Veteran's thoracolumbar spine disability is manifested by limitation of forward flexion of the thoracolumbar spine of 30 degrees or less when considering pain on motion, as shown on the Veteran's VA examination in September 2010 and in March 2016.  The Veteran was not afforded a VA examination during the appeal period prior to September 2010.  Prior to September 2010, the Veteran's last VA examination regarding the thoracolumbar spine was afforded to him in September 2000, years before the appeal period.  Given the lack of objective range of motion testing results in the evidence of record prior to the Veteran's September 2010 VA examination, and given that the Veteran's complaints regarding his back impairments have been consistent during the entire appeal period, the Board resolves doubt in favor of the Veteran and finds that his limitation of forward flexion of the thoracolumbar spine was limited to 30 degrees or less during the entire period on appeal.  38 C.F.R. § 4.7.  Thus, the criteria for a 40 percent rating under the General Formula have been met for the entire appeal period.  

There is no lay report to indicate that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, even during the Veteran's reported flare-ups, and there is no objective evidence of unfavorable ankylosis.  For example, the September 2010, May 2011, and March 2016 VA examiners each stated that there was no ankylosis of the thoracolumbar spine.  The March 2016 VA examiner also noted that the Veteran was able to sit upright in his chair during the examination interview.  For these reasons, the criteria for an increased initial rating of 40 percent prior to April 15, 2010 have been met, and the criteria for a rating greater than 40 percent have not been met or approximated during the entire appeal period. 

The Board acknowledges that the Veteran testified in the November 2014 Board hearing that he has experienced "about 30 or 35" incapacitating episodes which required bed rest prescribed by a doctor in the last 12 months, in that he has had to lie flat, or during which time the doctor told him to stay off his feet and elevate his feet.  However, the medical evidence of record, to include the March 2016 VA examiner's report after reviewing the Veteran's medical history, reflects that the Veteran has not had any documented period of bed rest, to include any bed rest of at least 6 weeks duration, that was prescribed by a doctor in the last 12 months at any point during the appeal period.  The Veteran is competent to report episodes during which he was told he should lie down or stay off his feet; however, his report regarding the number of times he has been prescribed bed rest by a physician is outweighed by the medical evidence which do not confirm such reported episodes of bed rest prescribed by a physician.  Because the weight of the evidence does not demonstrate evidence of bed rest prescribed by a physician and treatment by a physician due to the lumbar spine disability having duration of at least 6 weeks in 12 months during the relevant period on appeal, an increased rating based on incapacitating episodes is not warranted under DC 5243.  38 C.F.R. § 4.71a.   

The Board acknowledges that in an October 2005 VA MRI report, the impression included "multilevel neuroforamina stenosis is most pronounced on the left L3-4 and would account for a left L3 radiculopathy if present."  However, there is no evidence to confirm that left sided radiculopathy is present, nor is there evidence to show that the Veteran has left sided radiculopathy associated with his thoracolumbar spine disability.  For example, the March 2016 VA examination shows that the Veteran does not have radiculopathy of the left lower extremity, and the examiner noted that there are no other neurological abnormalities associated with the thoracolumbar spine disability.  There is no evidence of any neurological abnormality associated with the thoracolumbar spine disability, other than the separately service-connected right lower extremity radiculopathy that is not on appeal.  Therefore, no separate rating is warranted for any other neurological abnormality.  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board is granting entitlement to TDIU, below.  Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased rating for the thoracolumbar spine disability or bilateral pes planus.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining if there is one 60 percent disability, multiple disabilities resulting from a common etiology will be considered as one disability.  Id.  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

During the appeal period, the Veteran's service-connected disabilities are currently thoracolumbar spine disability, rated as 40 percent; major depression, rated as 30 percent from June 10, 2009; right shoulder disability, rated as 20 percent; cervical spine disability, rated as 20 percent; bilateral pes planus, rated as at least 20 percent; left ankle disability, rated as 10 percent; and right lower extremity radiculopathy, rated as 10 percent.  The Veteran's combined evaluation is at least 70 percent.  Accordingly, during the entire appeal period for TDIU, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to a combination of his service-connected disabilities.  

The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  In a July 2012 VA psychiatric examination, the Veteran reported that prior to service, he cut grass and worked in the store.  He also reported that he graduated high school, and he went to barber school.  He stated that he was forced to retire due to physical pain in his feet.  In an April 1992 Form 21-527, the Veteran reported that he has worked as a barber, but he is unable to obtain steady employment since March 1992 due to his arthritis disabilities.  The Board notes that in an August 1992 VA examination, it is noted that the Veteran uses a cane and is right handed.  In a May 2009 VA mental health consult, the Veteran reported that he worked as a barber for 20 years after service, but that he was forced to retire to due to the physical pain in his feet.  In the Veteran's April 2011 Form 21-8940, the Veteran reported no college education, and he reported 2 years of barber training. 

The evidence shows that the Veteran's service-connected thoracolumbar spine disability and bilateral pes planus impact his ability to work.  On VA examination in March 2016, the examiner stated that the Veteran's thoracolumbar spine disability would cause difficulty with prolonged standing and prolonged walking.  The examiner also noted that he cannot pick anything up over 30 pounds and that he cannot stand or walk for any prolonged period of time. The May 2011 VA examiner stated that the Veteran's functional limitations due to his bilateral pes planus included standing limited to five minutes and walking limited to 1/4 a block.  
On VA examination in September 2010, the examiner stated that the Veteran's thoracolumbar spine disability would cause effects on occupational activities such as decreased mobility and problems with lifting and carrying.  

The Board acknowledges that in the March 2016 VA examination, it is noted that Veteran would be able to perform sedentary employment.  However, based on the above-discussed evidence, the Board finds that the lay and medical evidence shows that the Veteran's service-connected bilateral pes planus and thoracolumbar spine disability render him unable to perform the physical acts that are required in work-like setting for an occupation that requires prolonged standing and walking and some lifting in which the Veteran has work experience and specialized training, namely the occupation of barber.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, during the entire appeal period, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to an increased initial disability rating of 40 percent prior to April 15, 2010, for the thoracolumbar spine disability, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a disability rating greater than 40 percent from April 15, 2010, for the thoracolumbar spine disability, is denied.  

Entitlement to an increased disability rating of 30 percent for the bilateral pes planus, is granted for the entire appeal period for bilateral pes planus, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a TDIU due to service-connected disabilities is granted for the entire appeal period, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

Pursuant to the Board's January 2015 remand, VA afforded the Veteran VA examinations regarding the cervical spine disability and the right shoulder disability in March 2016.  However, after the Board's January 2015 remand, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which it was held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite unaffected joint when applicable.   Though the March 2016 VA examinations for the cervical spine and the right shoulder provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, each examiner did not note whether range of motion testing for pain was performed on active and passive range of motion.  Further, there is no indication that the left shoulder joint was tested for pain.  Thus, the Veteran should be afforded new VA examinations to determine the severity of the cervical spine disability and the right shoulder disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of the cervical spine disability.  Forward the claims file (Virtual VA and VBMS) to the examiner for review of the case.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to address the nature, symptoms, and severity of the Veteran's cervical spine disability.  

In so doing, the examiner is asked to note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

2. Schedule the Veteran for a VA examination to determine the nature and severity of the right shoulder disability.  Forward the claims file (Virtual VA and VBMS) to the examiner for review of the case.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the left shoulder joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to address the nature, symptoms, and severity of the Veteran's right shoulder disability, to include any neurological symptoms of the right upper extremity that are medically attributable to the impingement syndrome. 

In so doing, the examiner is asked to note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

3. Complete the above development and any additional development that is deemed warranted.  Then, readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


